DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowable over the prior art of record because none of the prior art of record teaches or fairly suggests a skin color image gamut weight detecting method, comprising: receiving an image, the image having a character image, the image comprising a plurality of pixels, and each of the pixels comprising: a first color component; and a second color component; obtaining a skin color region of the character image, a skin color category corresponding to the skin color region, and a first gamut corresponding to the skin color category according to a skin color determining program; obtaining a plurality of first color component values and a plurality of first cardinal numbers according to the first color components in the skin color region; obtaining a plurality of second color component values and a plurality of second cardinal numbers according to the second color components in the skin color region; obtaining a second gamut and a weight center according to the skin color category, the first cardinal numbers, the first color component values, the second cardinal numbers, and the second color component values; obtaining a first weight area and a second weight area according to the first gamut and the second gamut; and obtaining a skin color gamut weight map corresponding to the skin color region according to the weight center, the first weight area, and the second weight area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2015/0086119 to Sato discloses an image processing apparatus includes: an obtaining member to obtain an image; a copying member to copy the image obtained by the obtaining member; a detecting member to detect a face area from the copied image or the obtained image; a correcting member to perform correction to adjust a brightness and a color shade of a whole of the obtained or copied image from which the face area is detected by the detecting member so that a flesh color component of the face area detected by the detecting member is corrected to become a predetermined status; and a synthesizing member to make a transparency of the face area detected by the detecting member different from another area and to .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/Primary Examiner, Art Unit 2672